Citation Nr: 0026879	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  97-06 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a seizure disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran had active service from June 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul Minnesota which determined that sufficient new 
and material evidence had not been received with which to 
reopen the veteran's claim of entitlement to service 
connection for a seizure disorder.  The veteran filed a 
timely notice of disagreement and perfected a substantive 
appeal.  In June 1998, the veteran's representative requested 
that the veteran's claims folder be transferred to the VA RO 
in Albuquerque, New Mexico.

In the September 1996 RO rating decision, the RO determined 
that the veteran had not submitted sufficient new and 
material evidence with which to reopen his claim for 
entitlement to service connection for bronchitis.  In his 
March 1997 Appeal To Board Of Veterans' Appeals (VA Form 9), 
the veteran appeared to express disagreement with regard to 
this issue.  The RO construed this statement as a timely 
notice of disagreement, and added the issue of whether new 
and material evidence has been received to reopen a claim for 
service connection for bronchitis to the issues pending on 
appeal before the Board.  A timely appeal was perfected via a 
June 1998 VA Form 646 presented by the veteran's 
representative on his behalf.

The veteran was scheduled to appear at a hearing before the 
Travel Section of the Board in March 1999, but he failed to 
report as scheduled.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a seizure disorder  was originally denied by the RO in a 
rating decision dated in December 1975.  He did not appeal 
the decision.

2.  Evidence submitted since the December 1975 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration; thus, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's claim of entitlement to service connection 
for bronchitis was originally denied by the RO in a rating 
decision dated in October 1979.  He did not appeal the 
decision.

4.  Evidence submitted since the October 1979 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration; thus, it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed December 1975 rating decision which denied 
the veteran's claim of entitlement to service connection for 
a seizure disorder is final.  Evidence submitted since the 
December 1975 rating decision wherein the RO denied the 
veteran's claim of entitlement to service connection for a 
seizure disorder is not new and material and the claim for 
service connection is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991);  38 C.F.R. §§ 3.104, 3.156, 20.1103 (1999).

2.  The unappealed October 1979 rating decision which denied 
the veteran's claim of entitlement to service connection for 
bronchitis is final.  Evidence submitted since the October 
1979 rating decision wherein the RO denied the veteran's 
claim of entitlement to service connection for bronchitis is 
not new and material and the claim for service connection is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  
38 C.F.R. §§ 3.104, 3.156, 20.1103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for a seizure disorder and for bronchitis.  The 
issues on appeal is whether he has submitted new and material 
evidence which is sufficient to reopen his claims, which was 
denied in an unappealed December 1975 RO decision and in an 
unappealed October 1979 RO decision, respectively.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to his 
claims; briefly describe the factual backgrounds of the 
claims; and then proceed to analyze the claims and render a 
decision.

Relevant law and regulations

Service connection 

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  For certain chronic disorders, including 
epilepsy and bronchiectasis, service connection may be 
granted on a presumptive basis if the disease is manifested 
to a compensable degree within one year following discharge. 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (1999).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis must be conducted.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional law, regulations and Court decisions will be 
discussed where appropriate below.


1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a seizure disorder.

Factual background

Within the context of the applicable law, the Board will 
briefly review the evidence of record at the time of the RO's 
December 1975 denial of the veteran's claim for entitlement 
to service connection for a seizure disorder.  Following this 
review, the Board will analyze the evidence submitted since 
the December 1975 denial of the claim within the context of 
the laws regarding the reopening of claims.

The "old" evidence

The veteran first sought service connection for a seizure 
disorder in a claim which was received in September 1975.  
The veteran's service medical records from his period of 
active service were then of record.  The report of a June 
1960 physical examination completed in conjunction with the 
veteran's enlistment in service reveals that the veteran had 
no symptoms associated with a seizure disorder.  There was no 
indication of a history of a seizure disorder.  The report of 
medical history, also dated in June 1960 and completed by the 
veteran at the time of enlistment, shows that he indicated 
that he did not then have, nor did he ever have, epilepsy or 
fits.  Similarly, a report of medical history dated in June 
1962 completed by the veteran shows that he indicated that he 
did not then have, nor did he ever have, epilepsy or fits.

A service medical record dated in March 1964 shows that the 
veteran reported that he had an apparent grand mal seizure 
during which he injured his lip and bruised his leg.  He 
reported no incontinence and indicated no prior history of 
similar episode.  Upon examination, the veteran was noted to 
have had a syncopal attack after being somewhat fatigued from 
duty.  There were no notable sweats and no vomiting.  He 
reported slight tiredness, otherwise he had no complaints.  
Physical examination was within normal limits.  The 
impression was vasovagal syncope.

The report of a March 1964 physical examination completed in 
conjunction with the veteran's separation from service 
reveals that the veteran had no symptoms associated with a 
seizure disorder.  The available service medical records are 
negative of any reports of treatment for symptoms associated 
with a seizure disorder.

Subsequent to service, there was no medical evidence of 
record which demonstrated that the veteran had a current 
seizure disorder at the time of the veteran's claim for 
entitlement to service connection.  

By rating action dated in December 1975, the RO denied the 
veteran's claim of entitlement to service connection for a 
seizure disorder as there was no record of a diagnosis or 
treatment in service for any seizure disorder, and there was 
no evidence of residuals therefrom subsequent to his 
separation for service.  The veteran did not appeal that 
rating decision.

The additional evidence

In May 1996, the veteran requested that his claim for 
entitlement to service connection for a seizure disorder be 
reopened.  In his application, he indicated that his grand 
mal seizure disorder began in 1987.  He also indicated that 
he had a stroke or seizure during service in 1963.

In support of his claim, the veteran submitted private 
hospital treatment records dated in February 1988 from the 
St. Francis Medical Center which reveals that the veteran was 
admitted following an apparent seizure while at home.  The 
veteran was noted to have had an apparent seizure two months 
earlier.  The discharge diagnosis included seizure disorder.

A private hospital treatment record dated in July 1991 from 
the St. Francis Medical Center shows that the veteran was 
treated for chest pain of uncertain etiology.  The discharge 
diagnosis included seizure disorder.  Another treatment 
record dated in February 1993 from the St. Francis Medical 
Center shows that the veteran was treated for reported 
seizure activity.  The impression was seizure.  The 
associated medical report from B. A. C., M.D., also dated in 
February 1993, shows an assessment of seizure disorder.

A private hospital treatment record dated in April 1993 from 
the St. Francis Medical Center shows that the veteran was 
treated for atherosclerotic coronary artery disease.  The 
discharge diagnosis included seizure disorder.

Private medical records from the Gundersen Sleep Disorders 
Clinic, dated in December 1994, reveals that the veteran was 
given an impression of snoring with witnessed apneic episodes 
at night, question of whether they were central or 
obstructive in nature, and with his history of nocturnal 
seizures, question of whether they were nocturnal hypoxia 
induced seizures.

A private medical record from P. J. F., M.D., dated in August 
1995, shows that the veteran was treated for symptoms 
associated with coronary artery disease.  The records show 
that the veteran was taking anti-seizure medication.  The 
assessment included seizure disorder.

A private medical record from R. D. G., D.O., dated in 
September 1995, reveals that the veteran was first diagnosed 
with seizures in 1987, and that they were said to have always 
occurred during sleep.  The veteran indicated that he had not 
had a seizure in the two years prior to the examination.  The 
impression, in pertinent part, was nocturnal generalized 
tonic clonic seizures.

The veteran underwent a polysomnographic study at the St. 
Francis Medical Center in October 1995.  He reported a 
history of excessive sleepiness and a history of seizure 
disorder.  The impression was a normal polysomnogram, with no 
evidence of sleep apnea syndrome or significant leg movement 
syndrome.

The veteran submitted VA hospital and outpatient treatment 
record records dated from May 1996 to August 1996.  The 
hospital discharge summary indicated a history of seizure 
disorder, status post closed head injury, but no seizures for 
six or seven years.  A VA electroencephalographic report also 
dated in August 1996 shows a clinical impression of seizures.

A VA neurological assessment dated in September 1996 reveals 
that the veteran was referred for evaluation because he had a 
history of a significant left temporal head injury from 1986 
with an apparent residual seizure disorder.  The veteran was 
said to have worked in machine operation and maintenance 
prior to 1986 wherein he incurred a traumatic brain injury.  
The veteran was also noted to have incurred significant 
physical abuse as a child and a motor vehicle accident in 
1976 which also may have been related to additional head 
injuries.  The test results were suggestive of some diffuse 
damage and some more specific bilateral temporal lobe 
impairment.

The veteran underwent a VA neurological examination in 
December 1996.  The assessment revealed that the examiner was 
not sure whether or not the veteran really had a seizure 
disorder, although he indicated that he had not had an 
opportunity to review the records.  His electroencephalogram 
was normal.

The veteran underwent a VA neurological examination in June 
1997.  He reported that he had experienced one seizure 
episode since his last visit.  He provided a history of 
traumatic brain injury in 1987 wherein he was beaten on the 
head with a piece of steel.  He indicated that he believed he 
sustained a right temporoparietal skull fracture, although he 
did not seek medical attention for fear of losing his 
construction job.  He stated that he believed that shortly 
after the traumatic brain injury, he began to experience a 
loss of consciousness at night.  The impression was possible 
post traumatic seizure disorder.

A outpatient treatment record from a VA epilepsy clinic dated 
in October 1997 reveals that the veteran reported a traumatic 
brain injury in 1987.  He indicated that he experienced his 
first seizure at age 19 or 20 years, but that he did not know 
any details about this.  He indicated that since his accident 
in 1987, his seizures returned.  The diagnosis was traumatic 
brain injury, questionable post traumatic seizures.

A outpatient treatment record from a VA epilepsy clinic dated 
in January 1998 reveals that the veteran reported having had 
one seizure in the past year.  He indicated that he 
experienced his first seizure at age 19, and that they 
recurred in the 1980's with an increased frequency following 
a head injury in 1987.  The impression was idiopathic 
nocturnal seizure disorder, well controlled on Dilantin 
monotherapy.

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  Only after finding that new and material 
evidence has been presented can the Board proceed to 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Then, only after finding that the 
reopened claim is well grounded, can the Board proceed to 
evaluate the merits of the claim.  

After reviewing the record, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a seizure disorder.  In the December 1975 
rating decision, the RO determined that the veteran did not 
have a seizure disorder that was manifested during his period 
of active service, nor did he have a seizure disorder which 
was manifested to a compensable degree within any applicable 
presumptive period following service.

At the time of that decision, the evidence of record included 
the veteran's service medical records which were negative of 
treatment for a seizure disorder during his period of active 
service.  Although there was a service medical record dated 
in March 1964 which indicated that the veteran reported for 
treatment for what he thought was a grand mal seizure, the 
diagnosis upon examination was vasovagal syncope.  The 
evidence also included the veteran's March 1964 separation 
examination which noted no symptoms associated with a seizure 
disorder.  Subsequent to service, there was no medical 
evidence of record which demonstrated that the veteran had a 
current seizure disorder at the time of his claim for service 
connection.

Since filing to reopen his claim, the veteran has submitted 
VA and private medical records dated from 1988 to 1998.  The 
records have shown that the veteran reported that he incurred 
a significant left temporal head injury in 1986 with an 
apparent residual seizure disorder.  The veteran also 
reported a motor vehicle accident in 1976, which also was 
said to have possibly been related to additional head 
injuries.  The new evidence has shown that the veteran has 
experienced periodic nocturnal seizures since 1986, but there 
is still no evidence of record that the veteran's seizure 
disorder was manifested during his period of active service 
or within the one year presumptive period.  There was no 
attribution made by any of the competent medical authorities 
of record that the veteran's periodic seizure disorder was 
incurred in or aggravated by service.

Although the veteran indicated he first had a seizure at age 
19 or 20 (i.e. during service), implying that is when his 
seizure disorder began, he has not shown that he possesses 
the requisite medical training or expertise necessary to 
render him competent to offer an opinion on matters such as 
medical diagnosis or medical causation.  In Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.   In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically stated: "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

The Board finds that the veteran has not submitted any 
evidence which establishes that his current seizure disorder 
was incurred in or aggravated by his period of active 
service.  There is no evidence by a competent medical 
professional which indicates or even suggests that the 
current seizure disorder is the result of service.  

In short, the veteran has not presented any new evidence 
which bears directly and substantially upon the specific 
matter under consideration, specifically in-service 
incurrence or aggravation, or a manifestation during the 
specified presumptive period.  The new evidence is either 
merely cumulative of previously submitted evidence or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, if this new 
evidence is not sufficient to establish that the claim is 
well-grounded, it does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Elkins, 12 Vet. App. at 
209, Winters, 12 Vet. App. at 203.

In summary, the Board finds that new and material evidence 
has not been submitted, and thus the claim may not be 
reopened and it remains denied.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bronchitis.

Factual background

Within the context of the applicable law, the Board will 
briefly review the evidence of record at the time of the RO's 
October 1979 denial of the veteran's claim for entitlement to 
service connection for bronchitis.  Following this review, 
the Board will analyze the evidence submitted since the 
October 1979 denial of the claim within the context of the 
laws regarding the reopening of claims.

The "old" evidence

The veteran first sought service connection for bronchitis in 
a claim which was received in September 1979.  The veteran's 
service medical records from his period of active service 
were then of record.  The report of a June 1960 physical 
examination completed in conjunction with the veteran's 
enlistment in service reveals that the veteran had no 
symptoms associated with bronchitis.  The report of medical 
history, also dated in June 1960 and completed by the veteran 
at the time of enlistment, shows that he did not indicate 
that he then had, nor had ever had, bronchitis.  Service 
medical records show that in September 1960, the veteran was 
treated for symptoms associated with acute pharyngitis, and 
that in June 1961, he was treated for symptoms associated 
with viral pharyngitis.  A report of medical history dated in 
June 1962 completed by the veteran shows that he did not 
indicate that he then had, nor had ever had, bronchitis.

The report of a March 1964 physical examination completed in 
conjunction with the veteran's separation from service 
reveals that the veteran had no symptoms associated with 
bronchitis.  The available service medical records are 
negative of any reports of treatment for symptoms associated 
with bronchitis.

Subsequent to service, there was no medical evidence of 
record which demonstrated that the veteran had a current 
bronchitis disability at the time of his claim for 
entitlement to service connection. 

 By rating action dated in October 1979, the RO denied the 
veteran's claim of entitlement to service connection for a 
bronchitis as there was no record of a diagnosis or treatment 
in service for bronchitis, and there was no evidence of 
bronchitis subsequent to his separation for service.  The 
veteran did not appeal that rating decision.

The additional evidence

In May 1996, the veteran requested that his claim for 
entitlement to service connection for bronchitis be reopened.  
In his application, he indicated that he had been treated for 
bronchitis in August 1960, during his period of active 
service at the U.S. Navy Training Station in San Diego, 
California.

In support of his claim, the veteran submitted private 
hospital treatment records dated in September 1965 and in 
June 1968 from the St. Joseph's Hospital wherein he provided 
a history of treatment for an acute upper respiratory 
infection in September 1965.  There was no diagnosis 
associated with bronchitis.

The veteran also submitted a private hospital treatment 
record dated in October 1970 from the Immanuel-St. Joseph's 
Hospital wherein he was being treated for lacerations of two 
fingers.  He provided the examiner with a history of 
bronchitis while in the Navy.  A review of the pertinent 
systems were said to be completely within normal limits.

The veteran also submitted private outpatient treatment 
records dated in February 1981 and in March 1982 from the 
Skemp-Grandview-La Crosse Clinic, Limited, which show that he 
was treated for symptoms associated with chronic bronchitis.  
The veteran reported that he had a history of chronic 
bronchitis  for which he had been treated at a VA hospital.  
The assessment was exacerbation of chronic bronchitis.  

A private radiology report from the St. Francis Medical 
Center dated in April 1993 shows that a chest X-ray was 
taken.  The lungs were clear and there was no apparent 
pleural disease.  The impression was negative.

A private medical record from D. H. C., M.D., dated in June 
1995, shows that the veteran was treated for symptoms 
associated with bronchitis.  The assessment included, in 
pertinent part, bronchitis.

A VA outpatient treatment record dated in October 1997 shows 
that the veteran indicated he had a history of bronchitis, 
but there was no confirmed diagnosis made of record.  Another 
treatment record dated in April 1998 reveals that the veteran 
reported experiencing a sore throat, swollen lymph nodes, and 
a productive cough.  He reported a history of bronchitis, but 
indicated he thought he was having strep throat.  The 
assessment did not include bronchitis.

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  Only after finding that new and material 
evidence has been presented can the Board proceed to 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Then, only after finding that the 
reopened claim is well grounded, can the Board proceed to 
evaluate the merits of the claim.  

After reviewing the record, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for bronchitis.  In the October 1979 rating 
decision, the RO determined that the veteran did not have 
bronchitis that had been manifested during his period of 
active service, nor did he have bronchitis which was 
manifested to a compensable degree within any applicable 
presumptive period following service.
At the time of that decision, the evidence of record included 
the veteran's service medical records which were negative of 
treatment for bronchitis.  The veteran's March 1964 
separation examination demonstrated no symptoms associated 
with bronchitis.  Subsequent to service, there was no medical 
evidence of record which demonstrated that the veteran had 
bronchitis at the time of his claim for service connection.

Since filing to reopen his claim, the veteran has submitted 
VA and private medical records dated from 1965 to 1998.  The 
records have shown that the veteran reported that he had a 
history of bronchitis in service, but there was no evidence 
of such presented by a competent authority.  The evidence 
also showed that the veteran was treated for an acute upper 
respiratory infection in 1965, but there was no indication 
that he had been diagnosed with bronchitis.  The new evidence 
has shown that the veteran was treated for symptoms 
associated with bronchitis in February 1981, March 1982 and 
June 1995, but there was no competent evidence presented that 
the bronchitis was first manifested during his period of 
active service or within any pertinent presumptive period.  
There was no attribution made by any of the competent medical 
authorities of record that the veteran's three episodes of 
bronchitis that are of record were incurred in or aggravated 
by service.

Although the veteran indicated he first had been treated for 
bronchitis in 1960 during his period of active service, and 
that he continues to experience symptoms associated thereto, 
he has not presented competent medical evidence to with which 
to support his assertion.  Additionally, he has not shown 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer an opinion on 
matters such as medical diagnosis or medical causation.  See 
Moray and Routen, supra.

At times, the veteran has stated to doctors that he had a 
history of bronchitis which began during service.  The 
veteran's statements are in essence cumulative of contentions 
he previously made.  It is, moreover, well settled that the 
fact that the veteran's history is recorded in medical 
records does not transform it into a competent medical 
opinion as to the date of onset.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The veteran is merely reiterating 
previous contentions to the effect that his bronchitis is 
related to service, which comments appear to have merely been 
uncritically transcribed by health care providers without 
review of the veteran's entire medical history.  This case is 
unlike the situation presented in Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  In that case, the examiner did 
not merely transcribe the veteran's statements, but rather 
reviewed the record and arrived at a medical conclusion based 
on the evidence. The examiner's opinion thus constituted 
competent medical nexus evidence. Here as discussed above, no 
such conclusion has been reached by any physician.  In short, 
the veteran's repeated contentions concerning the onset of 
his claimed chronic bronchitis, in whatever form, do not 
constitute new and material evidence.

The Board finds that the veteran has not submitted any 
evidence which establishes that he has a current bronchitis 
disability that was incurred in or aggravated by his period 
of active service.  There is no new evidence by a competent 
medical professional which indicates or even suggests that a 
current bronchitis disability is the result of service.  

In short, the veteran has not presented any new evidence 
which bears directly and substantially upon the specific 
matter under consideration, specifically in-service 
incurrence or aggravation, or a manifestation during the 
specified presumptive period.  The new evidence is either 
merely cumulative of previously submitted evidence or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, if this new 
evidence is not sufficient to establish that the claim is 
well-grounded, it does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Elkins, 12 Vet. App. at 
209, Winters, 12 Vet. App. at 203.

In summary, the Board finds that new and material evidence 
has not been submitted with respect to the veteran's claim of 
entitlement to service connection for bronchitis.  The claim 
is accordingly not reopened, and it remains denied.

Additional comments

The Board is aware that VA, in certain circumstances, may be 
obligated to advise a claimant of evidence that is needed to 
complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application to reopen a 
claim and the Secretary is on notice of evidence which 
may prove to be new and material, but has not been 
submitted with the application, the Secretary has a duty 
under [38 U.S.C.A.] § 5103 to inform the veteran of the 
evidence that is "necessary to complete the 
application." Graves, 8 Vet. App at 525.

By this decision, the Board informs the veteran of the kind 
of evidence which would be new and material evidence 
sufficient to reopen his claim, in particular medical 
evidence linking a current seizure disorder or bronchitis 
disability to his period of active service or to an 
appropriate presumptive period.


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
seizure disorder is not reopened.  The benefit sought on 
appeal remains denied.  

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
bronchitis  is not reopened.  The benefit sought on appeal 
remains denied.



		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals


 

